Citation Nr: 1810875	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  12-14 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and insomnia.

2.  Entitlement to service connection for obstructive sleep apnea, including as related to or caused by exposure to hydrocarbons solvents or as secondary to the service-connected chronic encephalopathy disability.

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for a right shoulder disorder, including as secondary to a cervical spine disorder.

5.  Entitlement to service connection for a left shoulder disorder, including as secondary to a cervical spine disorder.

6.  Entitlement to an initial disability rating in excess of 10 percent for service-connected chronic encephalopathy, due to exposure to hydrocarbons solvents producing headaches, and giddiness, claimed as brain pain, headaches, and loss of balance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served in the Army National Guard of the Commonwealth of Puerto Rico from April 1978 to July 1993, with at least one period of active service from July 1978 to December 1978, and a verified period of active duty for training (ACDUTRA) from June 4, 1988 to June 18, 1988. 

This case comes before the Board of Veterans' Appeals (the Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

Procedural History for Psychiatric Disorder and Encephalopathy Disability

In August 2016, the Board remanded the claims for a higher rating for chronic encephalopathy and service connection for an acquired psychiatric disorder to the Agency of Original Jurisdiction (AOJ) for additional development.  These claims were assigned the above listed docket number (12-14 879).  However, the ordered development has not been completed and the claims have not been readjudicated by the AOJ.  In order to ensure that the AOJ completes the remand instructions initially ordered in the August 2016 Board directive, the Board is remanding the issues as discussed below.  

Procedural History for Obstructive Sleep Apnea, a Cervical Spine Disorder, a Right Shoulder Disorder, and a Left Shoulder Disorder

In November 2016, the Board remanded the claims for service connection for obstructive sleep apnea, including as related to or caused by exposure to hydrocarbons solvents, service connection for a cervical spine disorder, service connection for a right shoulder disorder, including as secondary to a cervical spine disorder, and service connection for a left shoulder disorder, including as secondary to a cervical spine disorder.  These claims were assigned a different docket number (16-24 496A).  Following the requested development, the AOJ readjudicated the issues in an October 2017 Supplemental Statement of the Case.

As noted above, the Veteran had two distinct appeals pending before the Board with separate docket dates.  These appeals have been merged, and the combined appeal has been assigned the earlier docket number (12-14 879).

The Board also notes that the Veteran's representative's January 2018 Post-Remand Brief also lists the issues of service connection for chest pain, service connection for pulmonary condition, and entitlement to a total rating for compensation purposes based on individual unemployability.  Notably, these issues were initially denied in October 2013 and September 2014 rating decisions.  The Veteran filed a notice of disagreement as to these issues and the claims were readjudciated in a Statement of the Case (SOC) dated May 19, 2016.  Although the Veteran filed a substantive appeal (VA Form 9) in May 2016, this was specifically in reference to a May 20, 2016 SOC which addressed separate issues (i. e., service connection for neck condition, service connection for a right and left shoulder condition, and service connection for sleep apnea).  Accordingly, the issues for service connection for chest pain, service connection for pulmonary condition, and entitlement to a total rating for compensation purposes based on individual unemployability were not certified to the Board and are not currently on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to a higher rating for chronic encephalopathy and service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's obstructive sleep apnea was not manifested during a qualifying period of service, and is not shown to be otherwise related to service, to include exposure to hydrocarbon solvent, or related to a service-connected disability.

2.  The competent evidence does not show that the Veteran has a cervical spine disability related to a qualifying period of service.  

3.  The competent evidence does not show a currently diagnosed right or left shoulder disability or a shoulder injury in during a qualifying period of service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for obstructive sleep apnea, including as related to or caused by exposure to hydrocarbons solvents or as secondary to the service-connected chronic encephalopathy disability have not been met.  
38 U.S.C. §§ 1110, 1131, 1153, 5107 (2012); 38 C.F.R. §§ 101, 3.6, 3.102, 3.303 (2017).

2.  The criteria to establish service connection for a cervical spine disorder have not been met.  38 U.S.C. §§ 1110, 1131, 1153, 5107 (2012); 38 C.F.R. §§ 101, 3.6, 3.102, 3.303 (2017).

3.  The criteria to establish service connection for a right shoulder disorder have not been met.  38 U.S.C. §§ 1110, 1131, 1153, 5107 (2012); 38 C.F.R. §§ 101, 3.6, 3.102, 3.303 (2017).

4.  The criteria to establish service connection for a left shoulder disorder have not been met.  38 U.S.C. §§ 1110, 1131, 1153, 5107 (2012); 38 C.F.R. §§ 101, 3.6, 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2017) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

In the context of Reserve or National Guard service, active military service is defined to include any period of ACDUTRA in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training (INACDUTRA) during which the individual was disabled by an injury that was incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  38 U.S.C. § 101 (24).

ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C. § 101 (22)(c); 38 C.F.R. § 3.6 (c).  INACDUTRA includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101 (23); 38 C.F.R. § 3.6 (d); see also Allen v. Nicholson, 21 Vet. App. 54, 57 (2007) (holding that in order to have basic eligibility for VA benefits based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States under 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505); Clark v. United States, 322 F.3d 1358, 1366 (Fed.Cir.2003) (explaining that "members of the National Guard only serve the federal military when they are formally called into the military service of the United States [and that at] all other times, National Guard members serve solely as members of the State militia under the command of a state governor.").

While service on active duty alone is sufficient to meet the statutory definition of veteran, service on ACDUTRA (or INACDUTRA), without more, will not suffice to give one "veteran" status.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010). Before veteran status can be established for a period of such service, it must first be established that a claimant was disabled from a disease or injury incurred or aggravated in line of duty during ACDUTRA, or that he or she was disabled from an injury incurred or aggravated in line of duty during INACDUTRA.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310 (a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102 .

Service Connection Analysis for Sleep Apnea

The Veteran contends that he developed sleep apnea as a result of exposure to hydrocarbon solvents in service.  In a September 2010 rating decision, the AOJ indicated that service treatment records showed that the Veteran inhaled fumes while on ACDUTRA on June 15, 1988.  As such, the Board finds that exposure to hydrocarbon solvents is conceded.  Further, the Veteran maintains that his sleep apnea may be related to his service-connected encephalopathy disability.  
Service treatment records include a June 15, 1988 note where the Veteran reported headaches, flashing lights, and chest tightness since the day before when he was painting the inside of an enclosed space.  A physical examination was within normal limits and his chest was clear.  There was no indication of any sleep-related symptoms and, the next day, it was noted that his symptoms had improved.  

Post-service treatment records include an October 2013 sleep study from the Puerto Rico Sleep Center, which first confirmed a diagnosis of obstructive sleep apnea.  An opinion as to the etiology of the Veteran's sleep disorder was not provided.    

The Veteran submitted an October 2011 statement from Dr. N. V.  During the evaluation, it was indicated that the Veteran had a history of hydrocarbon intoxication during service.  Specifically he Veteran was exposed to a lead-containing paint in a room that was small and lacked ventilation.  The Veteran developed headaches and dizziness and these symptoms were noted to have been aggravated over time.  Dr. N. V. also noted that the Veteran presented with depressed mood with alteration of sleep and eating problems; however, there was no indication that the Veteran developed sleep apnea as a result of the in-service hydrocarbon exposure.   

The evidence also includes a May 2014 VA examination.  The examiner confirmed a diagnosis of obstructive sleep apnea, first diagnosed in October 2013.  Upon review of the claim file, an interview with the Veteran, and review of relevant medical literature, the examiner indicated that the Veteran was diagnosed with a brain injury in service in 1978.  He was diagnosed with sleep apnea in 2013, more than 30 years after the in-service injury.  The examiner explained that there was no recorded evidence in medical literature that supported an etiological relationship between sleep apnea and the Veteran's brain disorder.  These disorders were noted to be of different medical entities with different causes and pathophysiologies.  As such, the examiner stated that the Veteran's sleep apnea was not proximately due to, the result of, or aggravated by Veteran's service-connected encephalopathy disability.  
 
In a November 2016 addendum opinion, the examiner opined that the Veteran's service-connected encephalopathy disability could not aggravate the obstructive sleep apnea (described as mild) as these two were "very different processes."  Although the examiner indicated that the encephalopathy could have worsened central sleep apnea by interfering directly with the respiratory centers in the brainstem; however, this was not the situation in the Veteran's case.  The examiner explained that the Veteran's obstructive sleep apnea was a purely mechanical obstruction to the airflow due to extrinsic factors that interfered with air passage. 

In an October 2017 VA medical opinion, the examiner indicated that the sleep 
apnea was a disorder characterized by apneas and hypopneas during sleep.  It
collectively described both obstructive sleep apnea (OSA, in which apneas and
hypopneas were due to repetitive collapse of the upper airway) and central
sleep apnea (CSA, in which apneas and hypopneas occurred in the absence of upper
airway collapse).  OSA was more common than CSA in all age groups.  Causes of obstructive sleep apnea included a small upper airway.  As the bones of the face and skull develop, some people developed a small lower face, a small mouth, and a tongue that seemed too large for the mouth.  These features were genetically determined, which explained why OSA tended to cluster in families.  Obesity was another major factor.  Further, the examiner noted that OSA was two times more common in men, especially in middle age.  In review of the above, the examiner stated that the Veteran's diagnosed OSA was not incurred in service or caused by any incident or event in service, to include hydrocarbon solvents exposure while on ACDUTRA.

The Board finds the VA medical opinions to be highly probative as to the whether the Veteran's obstructive sleep apnea was incurred during active duty service or ACDUTRA service or etiologically related to such service.  The examiner reviewed the claims file, discussed the medical evidence of record, considered his lay statements, and provided a rationale in support of the opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).

The Board has considered the Veteran's statements regarding his belief that his sleep apnea is related to exposure to hydrocarbon solvents during service.  As a lay person, however, he does not have the requisite medical knowledge, training, or experience to be able to provide a medical opinion between his currently diagnosed sleep apnea and service.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011). Additionally, obstructive sleep apnea is a medically complex process because of its multiple possible etiologies.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). The etiology of obstructive sleep apnea is also a complex medical etiological question because it involves internal and unseen system processes unobservable by the Appellant.

In summary, the Veteran did not, during active duty service or a qualifying period of ACDUTRA, become disabled by a sleep disorder, to include obstructive sleep apnea, as a result of disease or injury incurred or aggravated in line of duty, or as secondary to a service-connected disability.  Accordingly, service connection for the obstructive sleep apnea is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.


Service Connection Analysis for Cervical Spine Disorder

In an April 2014 Report of General Information, the Veteran indicated that he was seeking service connection for a neck disability; however, he did not provide any details regarding his theory of entitlement.  In his December 2014 Notice of Disagreement and May 2016 substantive appeal, the Veteran again did not provide any details regarding the etiology of his claimed cervical spine disorder.  

Service treatment records are absent for any complaints, diagnoses, or treatment for a cervical spine disorder. 

The evidence also includes an April 2014 report from Dr. V. P., the Veteran's chiropractor.  The report indicated that the Veteran first sought treatment from 
Dr. V. P. in August 2013.  Initial impressions were noted to include chronic cervicalgia, cervical radiculopathy, and thoracic myofasciatis.  There was no indication by the Veteran or by Dr. V. P. regarding an in-service neck injury. 
An April 2016 VA radiology report includes a diagnosis of degenerative joint disease of the cervical spine at C4-C6; however, the etiology of the Veteran's cervical spine disorder was not addressed.  The Veteran also did not report to VA physician that he sustained an in-service neck injury.  

Upon review of the evidence of record, the Board finds that there is no evidence of an injury or disease of the cervical spine in service.  As there is no in-service injury or disease to which to relate the current cervical spine disability, the question of relationship (nexus) to service is not reached in this case.  The Board observes that the Veteran has not been afforded a VA examination in connection with his service connection claim for a cervical spine disability.  As is discussed above, the Board finds that the Veteran did not sustain an in-service injury or illness to which his cervical spine disability may be linked.  Thus the duty to provide an examination has not been triggered.  38 C.F.R. 3.159 (c)(4)(i) (2017).

Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection for a cervical spine disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. 
§ 3.102.

Service Connection Analysis 
for Right and Left Shoulder Disorders

The Veteran essentially maintains that he has a bilateral shoulder disorder that is related to service or to his cervical spine disability.

Upon review of all the evidence of record, the Board finds that the evidence weighs against a finding of an in-service shoulder injury and any currently diagnosed shoulder disabilities.  Further, for the reasons discussed above, the Board has denied the claim for service connection for a cervical spine disorder; as such, secondary service connection based on the cervical spine disorder is not warranted at this time.

Service treatment records include October 1986 and May 1990 Reports of Medical History, completed during the Veteran's period of Army National Guard service.  At that time, the Veteran denied having a painful or "trick" shoulder.  In October 1986 and May 1990 Reports of Medical Examination, a clinical evaluation of the Veteran's upper extremities was normal.  

Post-service VA treatment records have been reviewed; however, they do not include any complaints or diagnoses pertaining to either a right or left shoulder disability.

In a September 2013 VA muscle injury examination report, the examiner indicated that the Veteran had never had an injury to a muscle group of the shoulder girdle or arm.  Upon examination, shoulder abduction was normal (5/5).  

Private records include a June 2014 statement from V. P., the Veteran's treating chiropractor.  The report indicated that the Veteran had cervical pain with intermittent radiculopathy of the upper extremity; however, no complaints, diagnoses, or treatment pertaining to the shoulders was noted.  

The Board notes that, while upper extremity radiculopathy symptoms may manifest as shoulder pain or discomfort, radiculopathy of the upper extremities has been related to the Veteran's cervical spine disorder and has not been found to be a separate and distinct shoulder disability.  Pain alone is not sufficient for service connection, as there must be a diagnosed underlying disorder associated with the pain.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

The Board also considered the Veteran's statements regarding his belief that he has a shoulder disability.  As a lay person, the Veteran is competent to relate observable symptoms that may be associated with a shoulder disability, such as pain, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose a shoulder disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Therefore, his lay reports of current shoulder disability are not considered competent evidence.

Accordingly, the Board finds that the Veteran does not have diagnosed any diagnosed right or left shoulder disability, and therefore the threshold element of his claims has not been met.  Moreover, as indicated above, there is no competent evidence an inservice injury to the shoulders.  The claims for service connection for a right and left shoulder disorder must therefore be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for obstructive sleep apnea, including as related to or caused by exposure to hydrocarbons solvents or as secondary to the service-connected chronic encephalopathy disability, is denied.

Service connection for a cervical spine disorder is denied. 

Service connection for a right shoulder disorder, including as secondary to a cervical spine disorder, is denied. 

Service connection for a left shoulder disorder, including as secondary to a cervical spine disorder, is denied.


	(CONTINUED ON NEXT PAGE)


REMAND

Psychiatric Disorder and Encephalopathy Disability

As noted in the Introduction, in August 2016, the Board remanded to the AOJ for additional development the claim for a higher rating for chronic encephalopathy and the claim for service connection for an acquired psychiatric disorder.  

In a November 2016 remand (docket no. 16-24 496A), the Board noted that ordered development had not been completed and the claims had not been readjudicated by the AOJ or recertified to the Board.  Therefore, the Board found that it did not have jurisdiction over these issues, as they remained in remand status.

As the Veteran's appeals (previously assigned separate docket numbers) have now been merged into one appeal stream, the Board finds that a remand is warranted to ensure that the AOJ completes the remand instructions initially ordered in the August 2016 Board directive.  A review of the record indicates however that the AOJ did not readjudicate the Veteran's claims for a higher rating for chronic encephalopathy and service connection for an acquired psychiatric disorder in a SSOC, as required by the prior remand.  As such, a remand is warranted.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confirms on the appellant the right to compliance with the remand orders). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the issues of a higher rating for chronic encephalopathy and service connection for an acquired psychiatric disorder in a SSOC.  Allow an appropriate time for response before returning the case to the Board for further review.  See August 2016 Board remand. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


